Citation Nr: 0200792	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-12 216A	)	DATE
	)
	)




THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) when, by a decision 
entered in December 1987, it disallowed the veteran's claim 
for service connection for a low back disorder.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to June 
1985.

This matter is before the Board on motion from the veteran, 
pursuant to 38 U.S.C.A. § 7111 (West Supp. 2001) and 38 
C.F.R. §§ 20.1400, 20.1404 (2001).

(The veteran's claim for a higher evaluation for his service-
connected low back disorder and his claim for an earlier 
effective date for the award of compensation benefits for 
that disorder are the subject of a separate decision.)


FINDINGS OF FACT

1.  By a decision entered in December 1987, the Board, in 
pertinent part, disallowed the veteran's claim for service 
connection for a low back disorder.

2.  When the Board's December 1987 decision was entered, the 
evidence of record was not such that the Board was compelled 
to grant the claim under the law as it then existed.


CONCLUSION OF LAW

The Board's December 1987 decision to disallow the veteran's 
claim for service connection for a low back disorder was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, (2001); 
38 C.F.R. § 3.303 (1987).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran sustained a twisting injury to his low back 
during service in July 1983, with subsequent tightening and 
discomfort.  He was initially treated with bed rest and 
analgesics, but the condition did not respond.  X-rays were 
within normal limits.  After approximately 10 days of 
inpatient treatment in September 1983, and a degree of self-
reported improvement, he was discharged from the hospital 
with 21 days of convalescent leave and limited duty for 6 
months.  The final diagnostic assessment was paravertebral 
musculature strain.

In February 1984, the veteran was re-examined.  It was 
recommended by a Medical Board that he was not sufficiently 
rehabilitated to return to the duties of his rank, and that 
he continue on limited duty "to complete twenty years."  He 
was apparently returned to duty in August 1984, however, and 
he once again complained of back pain in October 1984.  A 
Medical Board recorded a diagnostic assessment of mechanical 
low back pain with possible L5-S1 neuropathy, and he was 
assigned to a 6-month limited duty board.  He was then 
hospitalized for approximately 9 days in October and November 
1984, during which time he was placed on bed rest.  On one 
early inpatient examination, a diagnostic assessment of 
chronic low back pain was recorded.  Subsequent testing for 
rheumatoid arthritis was negative, however, as were a bone 
scan and all other laboratory tests.  On an inpatient 
psychiatric consultation conducted later in his stay, the 
diagnostic assessment was psychological factors affecting 
physical condition.  The examiner noted that the veteran had 
great secondary gain from his disability, but that real pain 
could not be ruled out.  It was also noted that he had 
problems with alcohol dependence.  His back pain ultimately 
resolved, and he was discharged from the hospital with a 
final Medical Board diagnostic assessment of low back pain, 
mechanical, with functional overlay, and chronic alcohol 
abuse.  He was given 3 days of convalescent leave and was 
placed on limited duty for an additional 6 months.  He did 
not complain of back pain during the remainder of his 
service, and when he was examined for purposes of service 
separation in May 1985 his spine was found to be normal.
 
In September 1985, the veteran was hospitalized at a VA 
facility for 7 days for treatment of acute pancreatitis 
secondary to ethanol abuse.  He reported no complaints 
relative to his back, and no deficits pertaining to the low 
back were noted objectively.

In October 1985, the veteran filed an original claim for VA 
compensation benefits.  Among other things, he reported that 
he had sustained an injury to his back in July 1983, 
diagnosed as paravertebral musculature strain.

When the veteran was examined for VA purposes in December 
1985, he reported that he had fallen off of a boat boom 
during service and hurt his back.  He said that he had been 
profiled for 6 months of limited duty.  He indicated that 
"[i]t still hurts some in the low back," and complained of 
"some backache" on lifting, climbing, and walking long 
distances.  On physical examination, his spine had normal 
curvature.  Straight leg raising was normal, as were range of 
motion and reflexes, and there were no sensory deficits or 
atrophy.  X-rays were also normal.  The diagnostic assessment 
was "[c]hronic low back pain claimed, normal examination."

By a decision entered in February 1986, the VA Regional 
Office (RO) in Little Rock, Arkansas, among other things, 
denied the veteran's claim for service connection for a low 
back disorder, finding that no back pain had been found on 
the last examination.  The RO notified him of its decision 
later that same month, he filed a notice of disagreement in 
April 1986, and the RO issued him a statement of the case in 
May 1986.  In August 1986, he perfected his appeal to the 
Board by filing a substantive appeal.  In the substantive 
appeal, he asserted that he had injured his back in service, 
that he had received continued treatment for the condition, 
that he had been hospitalized for recurring low back pain in 
late 1984, and that he had thereafter been placed on limited 
duty for the rest of his career.  He stated that the pain was 
intermittent, but reported that when it was present it was so 
bad he could barely move.  He indicated that he had 
experienced an "episode" of pain since the time of the VA 
examination in December 1985, and said that he was 
experiencing pain currently.  He argued, in effect, that his 
condition was recurrent, and that his claim should not have 
been denied just because it was not active on the day that he 
was examined by VA.

During a hearing held at the RO in Little Rock, Arkansas in 
September 1986, the veteran testified that he had been 
treated for back pain during service.  He said that he had 
been experiencing pain at the time of his discharge from 
service, and indicated that he had brought that fact to 
someone's attention, but that the examiner at discharge 
"never did find out what was wrong with my back or anything 
after my [X-]rays."  He further testified that he had had 
continuous problems with his back ever since the time of his 
discharge from service.  He reported that his back pain was 
triggered primarily by bending over, and testified that he 
started experiencing pulling and pain when he bent over about 
half way.  He indicated that he was not currently taking any 
medication other than aspirin for pain, and that he was not 
receiving any therapy or doing exercises, but he said that he 
relieved himself of the pain by not working and by avoiding a 
lot of heavy lifting and bending over.

The veteran was re-examined by VA in November 1986.  He 
complained of pain in the lower lumbar area, aggravated by 
excessive activity.  He indicated that his back "hurts a 
great deal and seems to be strained."  On physical 
examination, he had normal contour of the back, with no 
scoliosis or kyphosis.  He could perform full forward flexion 
of the lumbar spine, and X-rays revealed no bony 
abnormalities and no degeneration or disease problems about 
that portion of his body.  However, he was able to extend his 
low back to only 80 percent of normal, and lateral bending 
was limited to 75 percent of normal, bilaterally.  The 
examiner noted that the veteran had not been taking any 
exercises since getting out of the physical therapy 
department while in the service, and observed that he had 
"obviously developed a considerable weakness in his back 
which should respond to a proper rehabilitation process."  
No formal diagnosis was rendered.

By a decision entered in December 1987, the Board disallowed 
the veteran's claim for service connection for a low back 
disorder.  The Board determined that there was "no objective 
basis for concluding that any low back pain from which the 
veteran presently may complain is in any way associable with 
any incident of service origin."

By a decision entered in May 2000, the Board reopened and 
allowed the veteran's claim for service connection for a low 
back disorder based on the receipt of new and material 
evidence.

II.  Legal Analysis

The veteran contends that the Board committed CUE when it 
disallowed his claim for service connection for a low back 
disorder in December 1987.  In support of his motion for 
revision of the Board's December 1987 decision, he points out 
that the evidence then extant clearly established that he was 
treated for low back strain during his period of active 
military duty.  He also says that the condition was still 
present when he filed his original claim for service 
connection in October 1985.  He has advanced argument to 
effect that the validity of his original claim is evidenced 
by the fact that the Board effectively "reversed" itself in 
May 2000, and granted service connection for the condition 
here in question.
 
The veteran's representative notes that a Medical Board 
recommended in 1984 that the veteran be placed on limited 
duty to complete his 20 years, and that he was given a 
diagnosis of paravertebral muscle strain which did not exist 
prior to enlistment.  The representative argues that, "[i]n 
light of the findings in the [service medical records], and 
the [Department of Veterans Affairs (VA)] exam [in 1986], we 
believe the Board should have granted service connection for 
the back condition."

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2001).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2001).  In order to prevail on such a motion, the 
movant must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2001).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.

In December 1987, when the decision in question was entered, 
VA regulations provided that service connection should be 
granted if the facts, shown by evidence, established that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1987).  With regard to chronicity and continuity 
of symptoms, the regulations provided that if a chronic 
disease was shown as such in service (or within a presumptive 
period) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, were to be service connected, 
unless clearly attributable to intercurrent causes.  Id. 
§ 3.303(b).  The regulations cautioned, however, that this 
rule did not mean that any manifestation of joint pain in 
service would permit service connection for arthritis, and 
that continuity of symptomatology was required where the 
condition noted during service was not, in fact, shown to be 
chronic, or where the diagnosis of chronicity could be 
legitimately questioned.  Id.

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that it did not commit CUE 
when it disallowed the veteran's claim for service connection 
for a low back disorder in December 1987.  The record at the 
time of the Board's decision showed that the veteran 
complained of chronic or recurrent low back pain on multiple 
occasions during service; that the condition was variously 
diagnosed as paravertebral musculature strain, mechanical low 
back pain with possible L5-S1 neuropathy, chronic low back 
pain, and low back pain, mechanical, with functional overlay; 
and that he was found to have limited motion in his low back 
during a VA examination conducted in November 1986.  The 
record also showed, however, that there were no X-ray or 
laboratory findings of chronic or permanent disability during 
service.  Indeed, there was some doubt on in-service 
psychiatric consultation in November 1984 as to whether the 
back pain he complained of was real or functional.  In 
addition, the record showed that he did not present for 
further in-service treatment of low back pain after November 
1984, and that his spine was found to be normal at the time 
of his separation examination in May 1985, and on subsequent 
VA examination in December 1985.  Consequently, in light of 
the fact that there was evidence of record at the time of the 
Board's December 1987 decision that called into question the 
origin of the veteran's back complaints, and given that there 
were no objective findings of back disability between 
November 1984 and November 1986, and no competent evidence 
definitively linking the limitations identified in November 
1986 to in-service complaints, the Board cannot conclude that 
the evidence was such that the Board was compelled to grant 
the claim under the law as it then existed.  Accordingly, the 
Board's disallowance of the claim was not CUE.

As for the veteran's argument that the validity of his 
original claim is evidenced by the fact that the Board 
"reversed" itself in May 2000, and granted service 
connection, the Board notes that it did not "reverse" 
itself in May 2000.  Rather, the Board reopened his claim 
based on the submission of new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  
Then, based on additional evidence received, the Board 
granted the claim.  The Board's action in that regard in no 
way impugns its decision in December 1987.  Moreover, to the 
extent that the veteran is arguing that evidence received 
after December 1987 shows that the original claim should have 
been granted, the Board notes that a finding of CUE must be 
based only on the law and record that existed when the 
challenged decision was made.  See 38 C.F.R. § 20.1403(b) 
(2001).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001)).  
The new law, which contains revised notice provisions and 
additional requirements pertaining to VA's duty to assist, 
applies to all claims filed on or after the date of the law's 
enactment, and to claims filed before the date of the law's 
enactment and not yet finally adjudicated as of that date.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); VCAA 
§ 7(a), reprinted in 38 U.S.C.A. § 5107 (West Supp. 2001) 
(Historical and Statutory Notes, Effective and Applicability 
Provisions); VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 (June 
21, 2001).  However, the United States Court of Appeals for 
Veterans Claims has specifically held that the VCAA is not 
applicable to motions for revision of Board decisions on 
grounds of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).  The VCAA therefore has no bearing on this 
matter.  The motion is denied.


ORDER

The motion is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



